Exhibit 10.31

 

Named Executive Officer Salary and Bonus Arrangements

 

On February 21, 2007, the Compensation and Benefits Committee (the “Committee”)
of the Board of Directors of First Data Corporation (the “Company”) approved the
following 2007 base salaries, target bonuses and incentive awards, and 2006
bonus payments for the Company’s named executive officers after a review of
performance and competitive market data.

Name and Title

  

2007

Base Salary

  

2007

Bonus

Target (1)

   Stock
Option
Grant (2)    Restricted
Stock
Award (3)   

2006

Bonus Payment

Henry C. Duques

    Chairman and Chief Executive Officer

   $ 250,000    $ 1,400,000    678,800    96,000    $ 1,650,000

David P. Bailis

    Senior Vice President

   $ 525,000    $ 575,000    280,000    39,600    $ 575,000

Edward A. Labry III

    Senior Vice President

   $ 750,000    $ 500,000    322,400    45,600    $ 655,000

Kimberly S. Patmore

    Executive Vice President, Chief Financial Officer

   $ 575,000    $ 600,000    254,500    36,000    $ 600,000

Pamela H. Patsley

    Senior Vice President

   $ 620,000    $ 650,000    280,000    39,600    $ 660,000

--------------------------------------------------------------------------------

(1) 2007 bonus target is based upon performance as measured by the Company’s
2007 net income and revenue, subject to adjustment by the Committee, as
permitted under the First Data Corporation Senior Executive Incentive Plan and
Internal Revenue Code Section 162(m).

(2) Options were granted under the Company’s 2002 Long-Term Incentive Plan and
carry an exercise price of $25.5550 per share, 100% of the fair-market value of
the underlying common stock on the date of grant. The options will expire on
February 21, 2017 and become exercisable in increments of one-fourth each year
beginning on the first anniversary of the date of the grant.

(3) Restricted stock awards were granted under the Company’s 2002 Long-Term
Incentive Plan and vest in increments of one-third each year with the first
increment vesting on February 21, 2008.

 

Michael T. Whealy, the Company’s Executive Vice President, General Counsel and
Chief Administrative Officer, currently is on a medical disability leave. On
February 21, 2007 the Committee approved a 2006 bonus payment of $300,000 for
Mr. Whealy, whose annual salary, as established by the Committee in February
2006, is $550,000.

 

From time to time, the Company’s executive officers receive certain perquisites
and personal benefits that may include personal use of the Company’s aircraft,
personal use of tickets to certain professional events, personal financial
planning up to $20,000 per year, country club membership expenses, and
reimbursement for relocation and moving expenses. With the exception of
relocation and moving expenses, generally the value of such perquisites does not
exceed $50,000 per year per executive.